OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 30 September 2021 has been considered.

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to that which was filed 03 April 2019.

Response to Amendment
The Amendment filed 13 December 2021 has been entered. Claims 67 and 80 have been canceled, and new claims 82 and 83 have been added. As such, claims 1, 49-66, 68-79, and 81-83 are pending; claims 1 and 49-65 have been previously withdrawn from consideration; and claims 66, 68-79, and 81-83 are under consideration and have been examined on the merits.
The amendments to the claims have overcome each and every objection thereto previously set forth in the Non-Final Office Action filed 13 September 2021 (hereinafter “Non-Final Office Action”). The aforesaid claim objections have been withdrawn; the Examiner thanks Applicant for making the suggested amendments. 
The amendments to the claims have overcome each and every rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, respectively, previously set forth in the Non-Final Office Action. The aforesaid 102(a)(1) and 103 rejections have been withdrawn. 
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims. 

Claim Interpretation
The following claim interpretation discussion/analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims recite “means for” or similar generic placeholder language. Rather, the analysis is included to impart clarity to the record and to facilitate compact/expedient prosecution.
It is noted that the method steps recited in (product) claim 66 constitute product-by-process limitations (see MPEP 2113(I), (II)), as discussed in the Non-Final Office Action and recognized by Applicant in the Remarks filed 13 December 2021. 
Upon consideration of the structure of the cellulosic food packaging film having the detectable particles incorporated therein implied by said method steps (in accordance with the aforecited section of the MPEP), and as asserted by Applicant on pp. 15 of said Remarks, the presence of the dispersant in the solution or dispersion of cellulose and/or cellulose precursor/derivative with the detectable particles, followed by regeneration and recovery of cellulose from the solution or dispersion, would result in “trace amounts” of the dispersant in the final food packaging film. 
For examination on the merits, the Examiner is interpreting claim 66 in accordance with the aforesaid – that is, where the structure of the food packaging film implied by the recited method steps is one such that trace amounts of dispersant are present in the regenerated cellulose and/or cellulose hydrate film. 

Claim Objections
Claim 75 is objected to because of the following informalities:
The recitation “of the detectable particles” following the amount range is respectfully objected to as being repetitive/unnecessary and/or awkward claim language; the Examiner respectfully suggests striking the aforesaid language to overcome the issue
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 66, 68-79, and 81-83 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 66, the limitation of the dispersant being “selected from among surface-active detergents and polymers”, of which constitutes a closed Markush group reciting two species (i.e., surface-active detergents and polymers), renders the claim indefinite. The species “polymers”, of which in itself is a genus that encompasses a near-infinite array of polymeric compounds, is so expansive that one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the list (i.e., could not envision all of the species of polymer encompassed thereby) and thus the scope of the claimed invention (see MPEP 2173.05(h)(I)). 
In order to overcome the issue, the Examiner respectfully suggests amending the claim to recite one or more of the named dispersants as presented in the specification [0061-0069], rather than utilizing the broad term(s) of “polymers” (and “surface-active detergents”). 
For examination on the merits, the Examiner is interpreting the limitation where any polymer or surface-active detergent (i.e., “surfactant”) reads on the dispersant.
Claims 68-79 and 81 are rejected for depending upon indefinite claim 66.
Regarding claim 82, it is noted that the limitation of the at least one food-compatible plasticizer being “selected from the group consisting of polyols” is indefinite, as it is unclear what other alternatives are intended to be encompassed by the group, and/or if Applicant intended to recite other alternatives in the group in addition to polyols (see MPEP 2173.05(h); 2117). The limitation does not recite alternatives and therefore does not constitute a group. Thus, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim.
For examination on the merits, the Examiner is interpreting the limitation to read: “at least one food-compatible plasticizer comprising a polyol”. In order to overcome the issue, the Examiner suggests amending the claim in accordance with the aforesaid interpretation. 
Also regarding claim 82, the limitations (ii) and (iii), respectively reciting (in both instances based on the overall weight of the cellulosic food packaging film) from 0.1 to 50 wt.% detectable particles and from 0.5 to 40 wt.% food-compatible plasticizer, are indefinite, as the respective weight ranges in relation to the amount of regenerated cellulose and/or cellulose hydrate (which forms the film, i.e., 70-99.9 wt.%), include embodiments which would require less than the aforesaid amount of regenerated cellulose and/or cellulose hydrate specified by the claim. 
In other words, if the minimum amount of regenerated cellulose and/or cellulose hydrate (hereinafter collectively referred to as “cellulose” for simplicity) is 70 wt.% of the overall weight of the film, wherein both of the detectable particles and the plasticizer are required to be present in said film, it is unclear how the detectable particles can define 50 wt.% of the film and/or the plasticizer can define 40 wt.% of the film. 
Based on the minimum amount of cellulose being 70 wt.%, the ranges for each of the detectable particles and the plasticizer, respectively, can only be as high as approximately 30 wt.% .
Additionally, based on the minimum amount of the detectable particles being 0.1 wt.% of the film, and the minimum amount of the plasticizer being 0.5 wt.% of the film, it logically flows that the amount of cellulose cannot define 99.9 wt.% of the film. Rather, the amount of cellulose can define up to 99.4 wt.%.
In view of the foregoing, one of ordinary skill in the art would not be reasonably apprised of, at least, what the majority component of the film is; as such, the claim is indefinite.
For examination on the merits, the Examiner is interpreting the amount of cellulose as defining from 70 to 99.4 wt.% of the overall weight of the film; the amount of detectable particles defining from 0.1 to about 30 wt.% (Examiner notes that the calculated number is 29.4 wt.%); and the amount of plasticizer defining form 0.5 to about 30 wt.% (Examiner notes that the calculated number is 29.9 wt.%). The aforesaid interpretation is in accordance with, and supported by, the claims as presented, as well as the specification [0101, 0102, 0106]. In order to overcome the issue, it is suggested to amend the ranges of the particles and plasticizer, respectively, such that the maximum amount thereof cannot be greater than the minimum amount of cellulose required, also in consideration of the minimum required amounts of each of said detectable particles and plasticizer.
Claim 83 is indefinite for the same reasons set forth above regarding claim 82 – unclear how the detectable particles and/or plasticizer, respectively may each define as much as 40 wt.% of the total weight of the cellulosic film, when the claim is also reciting that the cellulose defines a minimum of 75 wt.% of the film. For examination on the merits, the Examiner is interpreting claim 83 to read as if the upper limits for components (i) and (ii) were “about 25 wt.%” (calculated values are 24.5 wt.% for detectable particles; 24.8 wt.% for plasticizer). In 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66, 68, 73-77, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 2008/0145576; “Koenig”) (previously cited) in view of Ocheltree et al. (US 6,171,668; “Ocheltree”) (newly cited).
Regarding claim 66, Koenig discloses a food packaging film in the form of a tubular casing for meats and sausages. The film is formed from cellulose hydrate and includes nanoscale additives homogeneously dispersed therein [Abstract; 0002, 0003, 0027, 0034, 0037, 0045, 0046, 0060]. The nanoscale additives (nanoparticles) are, inter alia, composite particles comprising a ferrimagnetic core and a casing (shell) formed from a polymeric component or may be, inter alia, iron oxide particles [0035-0038, 0043, 0044, 0057, 0058] (see MPEP 2131.02(II)).
Applicant’s specification indicates that the claimed magnetic detectable particles detectable with a metal detection device are preferably ferromagnetic, ferrimagnetic, or (super) paramagnetic [0081, 0141]; as well as claim 68 indicates they may simply be an iron oxide compound. The specification also indicates that the particles may have a surface modification, including protective, polymeric surface coatings or surface encapsulation [0094-0099]. As such, the composite nanoparticles of Koenig discussed above read on the claimed detectable particles detectable via a metal detection device. 
Koenig discloses that the nanoparticles are mixed with the viscose prior to regeneration/precipitation; or mixed into the cellulose solution prior to regen/precipitation [0034-0037; 0045], resulting in homogeneous distribution in the cellulose hydrate matrix [0046]. 
As such, Koenig is silent with respect to the addition of a dispersant (i.e., surface-active detergent; i.e., surfactant) to the viscose or cellulose solution in addition to the nanoparticles before regen/precipitation (as recited in the claimed method steps discussed above as constituting a product-by-process limitation), and is thus silent regarding a trace amount of said dispersant present in the film.
However, Koenig explicitly recognizes that the nanoparticles tend to agglomerate, and discloses that the aforesaid mixing with viscose or cellulose solution take place in a dissolver or mixer [0035].
Ocheltree discloses a tubular food casing for sausages formed from regenerated cellulose, said casing including titanium dioxide uniformly dispersed throughout (the submicron size in the casing, a dispersing aid such as a surfactant is added [col 2, 16-23]. (The Examiner notes that in the alternative to the iron oxide nanoparticles disclosed by Koenig, titanium dioxide [0041] is named therein).
As such, it is clear beyond any doubt that Ocheltree and Koenig are analogous references – both directed to tubular casings for foodstuffs formed from regenerated cellulose and having nano-sized oxide additives uniformly dispersed throughout the regenerated cellulose matrix; wherein Koenig recognizes that nanoparticles are prone to agglomeration.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have added a surfactant to the viscose or cellulose solution of Koenig (having the nanoparticles mixed therein), as taught by Ocheltree, in order to reduce agglomeration and more uniformly disperse the nanoparticles therein and in the tubular casing of the regenerated cellulose (matrix) after regen/precipitation.
The surfactant reads on the claimed surface-active detergent added to the cellulose and/or cellulose precursor/derivative solution/dispersion, prior to regen/recovery, recited in the method steps (product-by-process limitations) of claim 66. Absent factually-supported objective evidence to the contrary, the food packaging film of Koenig, as modified above, would have comprised (at least) trace amounts of the aforesaid surfactant in the matrix of the film (see MPEP 2113). 
As such, the food packaging film of Koenig, as modified, reads on the structure implied by the claimed method steps (please see Claim Interpretation section above); and thereby reads on all of the limitations of claim 66.
Regarding claim 68, as set forth above in the rejection of claim 1, the nanoparticles have a ferrimagnetic core (that is, magnetic core including one or both of iron and an oxide 
Regarding claim 73, Koenig discloses that the nanoparticles having a particle size of from 0.5 to 1,000 nm (0.0005 to 1 µm) [0035, 0036]. The aforesaid range overlaps and therefore renders prima facie obvious the claimed range of 0.01 to 1,000 µm (see MPEP 2144.05(I)). 
Regarding claim 74, Koenig discloses that the nanoparticles are included in the film (casing) in an amount of from 0.5 to 50% by weight relative to the total weight of the casing [0036], of which is within the claimed range of 0.1 to 50 wt.% relative to the total weight of the film.
Regarding claim 75, Koenig discloses a preferential weight range for the nanoparticles in the casing of from 1 to 20% by weight [0036], of which is within the claimed range of 0.1 to 20 wt.% relative to the total weight of the film.
Regarding claims 76 and 77, Koenig discloses that the film is in the form of a tubular casing (as set forth above), and may also be flat, as is recognized in the art [0003, 0052, 0062].
Regarding claim 81, Koenig discloses that meats and sausages (foodstuffs) may be packaged in the casing [Abstract; 0002, 0003, 0027, 0034, 0060].

Claims 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Ocheltree as applied to claim 66 above, further in view of May et al. (US 2007/0205529; “May”) (previously cited).
Weidinger (US 2006/0094818; “Weidinger”) (previously cited) is relied upon as an evidentiary reference for the rejection of claim 71.
Daoush, Walid M. “Co-Precipitation and Magnetic Properties of Magnetite Nanoparticles for Potential Biomedical Applications” Journal of Nanomedicine Research, vol. 5, no. 3, 2017, doi:10.15406/jnmr.2017.05.00118 (hereinafter “Daoush”; previously cited; copy previously provided) is relied upon as an evidentiary reference for the rejection of claim 72.
Regarding claims 69 and 70, Koenig, as modified above in the rejection of claim 66 under 35 U.S.C. 103, discloses the cellulosic packaging film in the form of a tubular casing. The nanoparticles homogeneously distributed throughout the cellulose hydrate matrix have a ferrimagnetic core.
Koenig is silent regarding a particular species of iron oxide for the ferrimagnetic core (claims 69 and 70).
May is directed toward the detection of food contamination, specifically the detection of plastic packaging which contaminates the food packaged therein (by becoming adhered to or entrapped in said food) [Abstract; 0001, 0003, 0012]. May teaches that plastic films in the food industry suitable for food contact, including meat bags and films, have a ferrimagnetic material dispersed homogeneously throughout the film so as to render the film detectable by magnetic field detecting equipment [0012, 0027, 0030, 0031, 0036, 0038, 0066, 0077], of which allows for the detection of the film in contaminated food.
May teaches that the ferrimagnetic material is magnetite (Fe3O4) [0014] (an iron oxide); and teaches that magnetite is (i) generally recognized as safe; (ii) essentially non-toxic; (iii) permitted for food contact by the FDA and EEC; (iv) presents no chemical hazard when blended with polymers; and (v) is low cost [0014-0016, 0019, 0021, 0101-0106]. Additionally, May teaches that the compounding amount of the magnetite (relative to the total weight of the polymer blend) ranges from 10-50 wt.% [0024-0026, 0029]; and the magnetite may have a particle size of between 0.1 and 100 µm [0017, 0029] (both of the aforesaid properties being within the corresponding ranges disclosed by Koenig).
Koenig and May are both directed to/in the related field of polymeric food packaging films, including for meats, said films having ferrimagnetic nanoparticles dispersed in the matrix 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized magnetite, taught by May, as the ferrimagnetic core of the composite nanoparticle (of Koenig), as magnetite would have been recognized in the art as a ferrimagnetic material (nanoparticle) which is non-toxic, food-contact safe, and suitable for inclusion in food packaging films in contact with meat products (see MPEP 2144.07), and also would have been recognized as low-cost (relative to other magnetic alternatives).
The film (e.g., tubular casing) of Koenig, as modified (in totality), would have comprised all of the features set forth above, where the ferrimagnetic core of the composite nanoparticle would have been formed from magnetite, of which reads on the limitations of claims 69 and 70.
Regarding claims 71 and 72, as evidenced by Weidinger, magnetite exhibits an iron content of approximately 72.4 wt.%, (sometimes less) depending on mixed crystal formation with other metals, but generally can achieve said iron content when of industrial origin (i.e., synthetic) [0008]. In the absence of factually-supported objective evidence to the contrary, the magnetite particles included in the cellulosic food packaging film of Koenig, as modified, would have included iron in an amount of approximately 72.4 wt.% or less based on the weight of the magnetite core and the surrounding shell/casing material, of which is within the claimed range of 20 to 80 wt.% recited in claim 71. As evidenced by Daoush, magnetite exhibits a saturation magnetization of 92 to 100 A·m2/kg (iron), of which is within the claimed range of at least 50 recited in claim 72.
Alternatively, regarding claim 71, as set forth above in the rejection of claim 66, Koenig discloses that the nanoparticles may be (in the alternative to core-shell composite nanoparticles) an iron oxide nanoparticle [0044]. Given the cited teachings/motivation of May above, it also would have been obvious to one of ordinary skill prior to the effective filing date of .

 Claims 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Ocheltree as applied to claim 66 above, and further in view of Freund et al. (US 2,949,371; “Freund”) (previously cited).
Regarding claims 78 and 79, Koenig, as modified above in the rejection of claim 66 under 35 U.S.C. 103, discloses the cellulosic packaging film in the form of a tubular casing.
Additionally, Koenig discloses that the tubular casing is produced via extruding the viscose or cellulose solution/dispersion through an annular die [0003, 0045, 0062], of which implies, as one of ordinary skill recognizes, that the tubular casing does not exhibit a seam. This is further supported logically through Koenig’s disclosure of an alternative embodiment where a cellulose-fiber skin-type casing is formed [0052], of which does exhibit overlapping longitudinal edges (i.e., a seam).
However, Koenig does not explicitly recite that the tubular casing is seamless.
Freund (previously cited and thus previously described in detail in the Non-Final Office Action) [Fig. 3; col 1, 15-72; col 2, 1-56, 65-68; col 3, 25-32; col 5, 15-42] teaches that tubular sausage casings formed from regenerated cellulose are seamless, formed utilizing an annular extrusion die; and thus reasonably teaches/evidences that it is recognized in the art that cellulosic sausage casings formed via extrusion through an annular die are seamless/typically results in a seamless tubular casing.
Koenig and Freund are both directed to tubular sausage casings formed from regenerated cellulose.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention (i) that the tubular sausage casing of Koenig would have been seamless 
In either instance, the tubular cellulosic packaging film of Koenig, as modified, would have been a seamless tubular casing, thereby reading on claims 78 and 79.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Ocheltree and Ducharme, Jr. et al. (US 6,547,999; “Ducharme, Jr.”) (newly cited).
Regarding claim 82, Koenig, as modified by Ocheltree, discloses the cellulosic food packaging film set forth above in the rejection of claims 66 and 74 under 35 U.S.C. 103 (and is thus not repeated herein for the sake of brevity of the Office Action – i.e., incorporated herein by reference).
The nanoparticles are included in the film in an amount of 0.5 to 50% by weight relative to the total weight of the casing, of which is within the claimed range of 0.1 to 50 wt.%.
Furthermore, Koenig explicitly teaches that the cellulosic food packaging film can comprise any of the primary and/or secondary plasticizers discussed therein (and/or they may be coated on the inside and/or outside of the casing) [0059]; said plasticizers including inter alia glycerol, polyglycol, alkylene-oxide-based polymers, and alginic acid or alginates [0004, 0005, 0009] (all of which are polyols as recognized by one of ordinary skill in the art; see also disclosure of Ducharme, Jr. as cited below). Koenig also discloses that, e.g., 5 wt.% alginic acid can be utilized, where a balance between plasticization/dryness, swelling factor, and ripening properties is to be struck by altering the amount of the plasticizer [0009].
Ducharme, Jr. teaches that cellulose food casings are well known in the art; generally contain a plasticizer, where plasticization is typically required as otherwise, the cellulose casing is too brittle for handling/commercial use [col 1, 10-20]; and also teaches that suitable plasticizers for inclusion in the casing as additives (distinguishing between a coating recited 
Given the teachings of Koenig and Ducharme, Jr. cited above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included a plasticizer in the cellulosic food packaging film, and specifically a polyol plasticizer (e.g., glycerol, alginic acid, polyalkylene oxide, etc.), as taught by Koenig and Ducharme, Jr., in order to plasticize the casing such that it is not brittle, thereby rendering it suitable for commercial use. Given that both Koenig and Ducharme, Jr. teach the use of polyols as the plasticizer (see MPEP 2144.07; 2144.06(II)), it also would have been obvious to have utilized a polyol plasticizer based on its known/recognized suitability in plasticizing regenerated cellulose/cellulose hydrate tubular food casings, as well as the suitability for being included in the cellulosic matrix as an additive. 
Furthermore, given the recognized need for a plasticizer as set forth above; given that (at least) Koenig (as well as Ducharme, Jr.) disclose(s) the property tradeoffs associated with addition of a plasticizer (see citations above – brittleness, swelling factor, permeation and thus ripening capability); given that Koenig discloses an exemplary starting weight amount of 5 wt.% which is within the claimed range; and in view of MPEP 2144.05(II)(A) and (B), which indicate that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation – it would have been obvious
As such, in view of the aforesaid modification, the cellulosic packaging film would have included (i) regenerated cellulose and/or cellulose hydrate; (ii) 0.5 to 50 wt.% magnetic nanoparticles; and (iii) the polyol plasticizer in a starting amount of 5 wt.% (of which may then be increased or decreased to any suitable degree desired per the modification set forth above), where it logically flows that the cellulose would have been included in the majority amount; and/or where the aforesaid modification encompasses embodiments where: (e.g.), the amount of polyol plasticizer would have been 5 wt.%, the amount of magnetic nanoparticles would have been 0.5 wt.%, with the remainder (94.5 wt.%) being cellulose hydrate and/or regenerated cellulose. Both of the aforesaid render prima facie obvious the ranges claimed for each of (i)-(iii). 
Therefore, the cellulosic food packaging film of Koenig, as modified above, reads on all of the limitations of claim 82. 

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Ducharme, Jr; May; and Weidinger. 
Regarding claim 83, the respective disclosure(s)/teaching(s) of Koenig, Ducharme, Jr, and May are as set forth above (and thus not repeated herein for the sake of brevity). The cellulosic food packaging film (tubular casing) of Koenig, having the core-shell nanoparticles homogeneously dispersed in the cellulose hydrate or regenerated cellulose matrix, wherein said core-shell nanoparticles have a core of ferrimagnetic material, would have been modified in the same way as set forth above such that the core of the nanoparticles is magnetite, based on the disclosure/teachings of May, of which is a magnetic iron oxide detectable by a metal detection device. 
Per the disclosure/teachings of Koenig and Ducharme, Jr. set forth above in the modifications discussed in the rejection of claim 82, and as supported by the aforecited MPEP sections (please see the rejection of claim 82 above), a food compatible polyol plasticizer would 
Koenig is silent with respect to the claimed hydrophobic surface modification of the magnetite core-shell nanoparticles. 
However, Koenig does disclose the use of N-methylmorpholine N-oxide monohydrate as the solvent for the cellulose solution [0045] (i.e., a polar solvent) (see also Applicant’s specification 0108); as well as teaches that the shell (of the core-shell nanoparticles having a ferrimagnetic core, of which has been modified above to be specifically magnetite), is preferably a polymeric compound that is chemically inert [0043, 0044, 0058]. Koenig also explicitly recognizes the tendency of nanoparticles to agglomerate [0035].
Weidinger teaches that magnetite nanoparticles can be provided with a (preferred) (poly)silane surface treatment, referred to therein as a “hydrophobizing agent”, which chemically bonds to (i.e., covalently) the surface of the magnetite particles, thereby improving the ease of incorporation during mixing into the base polymer matrix, and which facilitates better dispersion within said matrix and improves the “mechanical properties” thereof [0011, 0015, 0022-0024, 0035]. In other words, Weidinger is teaching a “shell” of hydrophobic polysilane chemically bonded to the surface of the magnetite nanoparticles, for the aforesaid purposes/benefits. 
Koenig (alone and/or as modified by Ducharme, Jr. and May) and Weidinger are both directed to the use of ferrimagnetic particles incorporated into polymeric matrices of food-contact articles or food-contact packaging.
Given that Koenig explicitly recognizes that the nanoparticles have a tendency to agglomerate, as well as states a preference for provision of a chemically inert shell for the core of the magnetic nanoparticles, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have provided the magnetite core-shell 
In addition to or alternative of the above obviousness rationale, and in the absence of factually-supported objective evidence to the contrary, given that Koenig discloses the use of a polar solvent (same as disclosed by Applicant), and given that one of ordinary skill in the art recognizes that hydrophobic compounds are generally nonpolar, the aforesaid hydrophobic polysilane surface modification taught by Weidinger would also have been obvious to one of ordinary skill in the art prior to the effective filing date in order to provide the nanoparticles with a nonpolar coating such that they would not be wet by the polar solvent, thereby preventing agglomeration thereof in the viscose or cellulose solution/dispersion including the polar solvent. 
The magnetite core-shell nanoparticles of the cellulosic food packaging film of Koenig, as modified above, would have been provided with a hydrophobic polysilane surface-coating chemically bonded to said surface (i.e., the surface of the core magnetite particle, thereby functioning as the shell disclosed by Koenig). Given that a degree of protection “against oxygen and oxidation” is not recited by claim 83, and given that the surface modification would have been a hydrophobic polysilane which reads on the claimed species (polysilane), in the absence of factually-supported objective evidence to the contrary, the aforesaid polysilane surface modification reads on protective against oxygen and oxidation – that is, would have provided at least some degree of protection against the aforesaid (see MPEP 2112(V) and 2112.01(I), (II)). 
As such, the cellulosic food packaging film of Koenig, as modified above, reads on all of the limitations of claim 83.


Response to Arguments
Applicant’s arguments, see Remarks filed 13 December 2021, pp. 11-15, with respect to the rejection(s) of the claims under 35 U.S.C. 102(a)(1) previously set forth in the Non-Final Office Action have been fully considered by the Examiner and are found persuasive – as set forth above in the Response to Amendment section, the aforesaid 102(a)(1) rejections have been withdrawn. The Examiner agrees that both of Freund and Koenig (separate primary references utilized in separate 102(a)(1) rejections) are silent with respect to the addition of a dispersant to the viscose or cellulose solution/dispersion alongside the magnetic nanoparticles.
It is also noted that the rejection(s) of the claims under 35 U.S.C. 103 which depend from the aforesaid 102(a)(1) rejections have therefore also been withdrawn. 
However, it is noted that new grounds of rejection (necessitated by the amendments to the claims) are set forth herein based on the teachings of newly cited art to Ocheltree, of which address the addition of the dispersant (i.e., surfactant) to the viscose or cellulose solution/dispersion to aid in dispersion of nanoparticles therein.
Applicant’s remaining arguments, see Remarks pp. 19-24, have been fully considered by the Examiner but are moot in view of the new grounds of rejection set forth herein under 35 U.S.C. 103 in view of newly cited prior art to Ocheltree. 
However, in an effort to facilitate compact and expedient prosecution, the Examiner has responded to Applicant’s pertinent arguments below.
On pp. 21 of the Remarks, Applicant asserts that May, Weidinger, and Daoush are non-analogous art with respect to Koenig because the aforesaid references are not directed to cellulose-based food casings and thus one of ordinary skill would not have been prompted to combine the teachings of May, Weidinger, and/or Daoush with that of Koenig. 
The Examiner respectfully disagrees. While it is true that May, Weidinger, and Daoush (Daoush only being relied upon as an evidentiary reference and thus the analogous nature with respect to Koenig is irrelevant to the rejection) are directed to physically different base polymeric 
Said in another way, it is unclear to the Examiner why one of ordinary skill in the art, in possession of Koenig and the disclosure therein of core-shell nanoparticles having a ferrimagnetic core and being homogeneously dispersed in the cellulose hydrate or regenerated cellulose matrix of the tubular casing, would not seek out particular ferrimagnetic particles which are suitable for use in food-safe applications (i.e., the disclosure of May; the disclosure of Weidinger), as proposed by the Examiner in the modification set forth above under 103. 
It is the Examiner’s position that one of ordinary skill, knowing that ferrimagnetic particles are disclosed by Koenig as suitable for use, and knowing that Koenig does not explicitly disclose suitable species therefor, is inherently motivated to seek out said particles which are suitable for food-safe applications. 
Applicant is respectfully directed to MPEP 904.01(c), which recites: “The determination of what arts are analogous to a particular claimed invention is at times difficult. It depends upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the Applicant” (emphasis added). 
Furthermore, it is also the Examiner’s position that the aforecited secondary reference(s) need not teach a cellulosic food packaging film formed through regeneration of cellulose or via the viscose method, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference – rather the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art (see MPEP 2145(III)). In other words, all of the features of the secondary reference, and in this case the base polymer being a different material than regenerated cellulose or cellulose hydrate, are not required to be incorporated into the primary reference.
Last, Applicant is respectfully directed to MPEP 2141.01(a), dealing explicitly with analogous and non-analogous art, which states: “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining elements in the manner claimed. This does not require that the reference be from the same field of endeavor as the claimed invention” (emphasis added).
In view of the foregoing, it can be said that the secondary reference(s) cited by the Examiner in the ground(s) of rejection are not relied upon for their disclosure or recognition of the “difficulty” of the regeneration of cellulose as asserted by Applicant. They are merely relied upon for (i) the teaching of a particular additive which is suitable for use in food-contact applications, fully supported under MPEP 2144.07; and (ii) for addressing the issue of improving the dispersibility of nanoparticles in polymeric substances, of which are recognized by the primary reference as having a tendency to agglomerate, as well as the cited secondary reference(s).
For the reasons set forth above, Applicant’s arguments are not found persuasive.
In consideration of facilitating compact and/or expedient prosecution, upon receipt of the instant correspondence, the Attorney of Record is invited, and respectfully encouraged, to contact the Examiner for scheduling of an interview to discuss potential amendment(s) to the claims that Applicant may considered for overcoming the cited prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782